Case 8:20-cv-00043-SB-ADS Document 192 Filed 05/14/21 Page 1 of 6 Page ID #:3783




   Summary Judgment Ex. 37
Case 8:20-cv-00043-SB-ADS Document 192 Filed 05/14/21 Page 2 of 6 Page ID #:3784




 1                  DECLARATION OF BRITTANY HAMPTON
 2
 3         I, Brittany Hampton, pursuant to 28 U.S.C. § 1746, hereby declare and
 4   state as follows:
 5         1.     I am over the age of eighteen and reside in Ontario, California.
 6         2.     I have personal knowledge of the following facts, which I could
 7   and would testify to if I were called to testify as a witness.
 8         3.     In June or July 2017, I received a piece of mail that offered to
 9   consolidate my federal student loans at a lower interest rate. The mailer also
10   mentioned student loan forgiveness.
11         4.     At the time, I was looking to lower my student loan interest rate
12   and was doing research to see if I could consolidate my federal student loans or
13   refinance them through a private company. My loans varied from 4% through 6
14   or 7%.
15         5.     On about July 17, 2017, I called the phone number on the mailer.
16   Over the course of two phone calls, I spoke with representatives of Direct
17   Document Solutions about lowering my interest rates. The first representative I
18   spoke to told me that he was a loan officer and that if I filled out the paperwork,
19   it would consolidate my student loans to get the interest rate down to 4 or 5%. I
20   told the representative that I only wanted to consolidate my loans with higher
21   interest rates, which I thought made more sense for me.
22         6.     The representative told me that he ran my information and that I
23   qualified for consolidation. He said that he had information about my student
24   loans, including how much student loan debt I had. Because he had that
25   information, I thought that the representative was affiliated with Department of
26   Education.
27
28                              DECLARATION OF BRITTANY HAMPTON


                                               1
Case 8:20-cv-00043-SB-ADS Document 192 Filed 05/14/21 Page 3 of 6 Page ID #:3785




 1         7.     The representative told me consolidating loans is like paying off a
 2   loan, and that after my student loans were consolidated my credit score would
 3   improve. I had filed for bankruptcy in 2015 so I was concerned about my credit
 4   score and interested in improving it.
 5         8.     The representative told me that I would need to pay Direct
 6   Document Solutions $1,099. The representative asked me for my banking
 7   information, which I provided. The representative told me that they would take
 8   the take the payment from my bank account three times over the next three
 9   months. My understanding was that my payment of $1,099 would cover the
10   cost of the document preparation in order to get a lower interest rate for my
11   consolidated student loans and improve my credit score. The representative
12   made me feel rushed to start my consolidation and complete the application.
13         9.     On July 17, 2017, I electronically signed an agreement with Direct
14   Document Solutions. The payment schedule identifies that I would make a
15   payment of $366.33 on July 26, 2017, a second payment of $366.33 on August
16   24, 2017, and a third payment of 366.34 on September 25, 2017. Shortly after
17   electronically signing, I received an email from esign@debtpaypro.com
18   including a PDF of my signed documents. A true and correct copy of my
19   enrollment agreement documents are attached here at Exhibit A.
20         10.    After signing the agreement, on July 17, 2017, I received an email
21   from a Direct Document Solutions representative at
22   docs@clientenrollment.com. The subject of this email was “Welcome Email
23   and Consolidation Packet for Brittany Hampton (Direct Document Solutions,
24   DPC-15015720).” The email contained an attachment called “1.1 Standard-
25   Grad Welcome Packet – Brittany Hampton.pdf.” The attachment included the
26   following documents: welcome letter, forbearance request, consolidation
27
28                             DECLARATION OF BRITTANY HAMPTON


                                             2
Case 8:20-cv-00043-SB-ADS Document 192 Filed 05/14/21 Page 4 of 6 Page ID #:3786




 1   application, and repayment plan request. The forbearance request and
 2   application documents were filled out with my name and financial information.
 3   The email asked me to print out and sign these forms and then return them. A
 4   true and correct copy of the July 17, 2017 email, welcome letter, and
 5   forbearance request (without the other documents), which I forwarded to the
 6   Bureau of Consumer Financial Protection, is attached hereto as Exhibit B. The
 7   forbearance request sought to put my student loans into forbearance for three
 8   months.
 9         11.    When I looked at the documents that had been emailed to me, I
10   saw there was no documentation about the interest rate I had been promised
11   during the call. I felt like this deal was too good to be true, so I called Direct
12   Document Solutions again.
13         12.    On July 17, 2017, I called the same phone number, but spoke to a
14   different representative. The second representative told me that he was a
15   supervisor of the representative I had spoken to earlier. He told me that he could
16   see the details of my account, and that I would get a guaranteed lower interest
17   rate and that I would need to consolidate to get that lowered interest rate.
18   Although I only wanted to consolidate my loans with higher interest rates, the
19   representative told me I had to consolidate all of my loans together. The
20   representative promised me that my loans with higher interest rates would go
21   down 2 percentage points and that the loans with lower rates would be between
22   4.5% to 5%, which was near where they had started. Once again, I felt rushed to
23   fill out and return the documents. I decided to go ahead and signed the
24   application and request forms and returned them to Direct Document Solutions.
25         13.    On July 18, 2017, I received an email from a Direct Document
26   Solutions representative that my forbearance request had been submitted to my
27
28                              DECLARATION OF BRITTANY HAMPTON


                                               3
Case 8:20-cv-00043-SB-ADS Document 192 Filed 05/14/21 Page 5 of 6 Page ID #:3787




 1   servicer. A true and correct copy of that email, which I forwarded to the Bureau
 2   of Consumer Financial Protection, is attached hereto as Exhibit C. After the
 3   forbearance request was submitted, I did not have to make payments on my
 4   student loans for three months.
 5         14.    On July 21, 2017, I received an email from
 6   donotreply@clientenrollment.com reminding me that my first scheduled
 7   payment of $366.33 was due on July 24, 2017.
 8         15.    On August 21, 2017, I received a second email from
 9   donotreply@clientenrollment.com reminding me of my scheduled payment of
10   $366.33 due on August 24, 2017.
11         16.    A few weeks later, I received a letter in the mail from Nelnet
12   indicating that it was my new student loan servicer. I immediately looked up
13   my student loan information on Nelnet’s website. I saw that my new interest
14   rate was 6.5% and that Direct Document Solutions had consolidated all of my
15   student loans. I was angry that my interest rate had not gone down by two
16   percentage points as Direct Document Solutions had promised and that Direct
17   Document Solutions hadn’t saved me any money.
18         17.    I called Nelnet to ask about the interest rate. The Nelnet
19   representative was under the impression that I had done the consolidation. I
20   asked the Nelnet representative if I could have my student loans transferred
21   back to my previous provider. The Nelnet representative said no, it was too late
22   to transfer my student loans back and that the consolidation was final. I asked
23   the Nelnet representative is they had ever heard of Direct Document Solutions
24   and they said no. I asked if the interest rates are flexible, because I had been
25   promised a lower interest rate by Direct Document Solutions. The Nelnet
26   representative said no.
27
28                             DECLARATION OF BRITTANY HAMPTON


                                              4
Case 8:20-cv-00043-SB-ADS Document 192 Filed 05/14/21 Page 6 of 6 Page ID #:3788
